PER CURIAM:
This case is before us on a petition for grant of review in which counsel for appellant assigned no errors of law in his supplement to the petition. It appears from the record, however, that counsel for appellant sought unsuccessfully to admit on motion certain handwritten correspondence from his client before the Court of Military Review and that, as an alternative to such handwritten correspondence, the Court of Military Review ordered appellate defense counsel to “provide a detailed summary of the issues personally raised by appellant” in this case. It further appears that counsel for appellant complied with the order of the Court of Military Review by submitting to that court a typewritten pleading setting forth a summary of the matters earlier sought to be filed in handwritten form under United States v. Grostefon, 12 MJ 431 (CMA 1982).
Counsel for appellant subsequently submitted the motion now pending in this Court which seeks leave to file a copy of the same handwritten correspondence. On December 31, 1991, we specified and ordered briefs on an issue concerning whether the United States Army Court of Military Review acted properly in its consideration of this case under Article 66, Uniform Code of Military Justice, 10 USC § 866, when it denied appellant’s motion to submit handwritten documentation pursuant to United States v. Grostefon, supra, and ordered appellant’s counsel to provide a detailed summary of the issues raised by appellant in his handwritten submission.
Upon due deliberation of the position of the parties presented in their briefs on this specified issue, we hold that, under United States v. Grostefon, supra, the Court of Military Review erred in denying appellant’s motion to submit his handwritten documentation for consideration by that court. However, we view as proper and appropriate the action of the Court of Military Review in directing and ordering appellant’s counsel to provide a detailed summary of the matters raised by appellant in his handwritten submission. 34 MJ 172.
*182Accordingly, the petition for grant of review is hereby granted on the issue specified above. The decision of the United States Army Court of Military Review is set aside and the record is returned to the Judge Advocate General of the Army for remand to that court for further review in accordance with United States v. Grostefon, supra. The Court of Military Review is ordered to allow submission on motion by appellant of the handwritten documentation at issue, together with any brief deemed appropriate by appellate defense counsel. The Government shall be allowed to respond to such submission and, thereafter, the Court of Military Review shall consider appellant’s case anew under Article 66. Thereafter, Article 67, UCMJ, 10 USC § 867, shall apply.